      Case 2:15-cr-00336-DLR Document 103 Filed 05/29/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-15-00336-001-PHX-DLR
10                  Plaintiff,                        ORDER
11   v.
12   Robert Alexander McCollough,
13                  Defendant.
14
15
16         Before the Court is Defendant’s Motion to Reduce Sentence/Modify Judgment
17   Pursuant To 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release/Home Confinement),
18   which is fully briefed. (Docs. 97, 99, 100.) Defendant seeks a compassionate modification
19   of his sentence after contracting COVID-19, arguing that his chronic asthma,
20   oromandibular dystonia and uncontrolled endocrine/autoimmune disorder put him at
21   increased risk of a severe outcome. The Court held a status conference with counsel on
22   May 28, 2020 to receive an update on Defendant’s current medical condition. (Doc. 102.)
23   For the reasons set forth herein, Defendant’s motion is denied.
24         I. The First Step Act
25         Until passage of the First Step Act of 2018 (“FSA”), early release was allowed only
26   upon motion of the Director of the Bureau of Prisons (“BOP”). However, under the FSA
27   a defendant can bring a motion to the Court after exhausting his administrative remedies:
28                [T]he court upon motion of the Director of the [BOP], or upon
                  motion of the defendant after the defendant has fully exhausted
      Case 2:15-cr-00336-DLR Document 103 Filed 05/29/20 Page 2 of 4



 1                 all administrative rights to appeal a failure of the [BOP] to
                   bring a motion on the defendant’s behalf or the lapse of 30 days
 2                 from the receipt of such a request by the warden of the
                   defendant’s facility, whichever is earlier, may reduce the term
 3                 of imprisonment[.]
 4
            18 U.S.C. § 3582(c)(1)(A). The Court may grant the reduction request if it finds
 5
     “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. §
 6
     3582(c)(1)(A)(i). United States v. Young, No. 2:00-cr-0002-1, 2020 WL 1047815, at *6
 7
     (M.D. Tenn. Mar. 4, 2020) (citations omitted) (“Although it does not appear that any
 8
     federal circuit court of appeals has addressed this issue, a majority of the district courts that
 9
     have considered the issue have likewise held, based on the First Step Act, that they have
10
     the authority to reduce a prisoner’s sentence upon the court’s independent finding of
11
     extraordinary or compelling reasons.”).        The purpose of the compassionate release
12
     provisions of the FSA is to allow defendants with extraordinary and compelling reasons to
13
     receive an expeditious resolution of a request for early release.              An expeditious
14
     determination is especially important in a situation, like here, in which the coronavirus is
15
     rapidly spreading and the likelihood of contracting COVID- 19 increases substantially by
16
     remaining in the BOP facility.
17
            II. Exhaustion of Administrative Remedies
18
            The starting point of the Court’s inquiry is whether the defendant has exhausted his
19
     administrative remedies by filing an administrative request for compassionate release with
20
     the warden of his facility. Defendant’s sister, Lyndsay Harrington, sent a letter dated
21
     March 31, 2020, to Warden Ponce asking that her brother be granted a “Compassionate
22
     Release” pursuant to the FSA. (Doc. 97-1 at 5-6.) Her letter provided detailed and specific
23
     information about Defendant’s pre-existing medical conditions—the same as those raised
24
     in Defendant’s motion—that made him especially vulnerable to a bad outcome because he
25
     had contracted COVID-19. The Government argues that Defendant failed to exhaust his
26
     administrative remedies because the letter to the warden came from the Defendant’s sister
27
     and not the Defendant. It does not contend that the letter failed to identify Defendant or to
28
     provide enough facts or detail for the warden to act.


                                                   -2-
      Case 2:15-cr-00336-DLR Document 103 Filed 05/29/20 Page 3 of 4



 1          Generally, Congress imposes exhaustion requirements in order to serve “the twin
 2   purposes of protecting administrative agency authority and promoting juridical efficiency.”
 3   Fones4All Corp v. F.C.C., 550 F.3d 811, 818 (9th Cir. 2008) (quoting McCarthy v.
 4   Madigan, 503 U.S. 140, 145 (1992)). Ignoring the letter from Defendant’s sister serves
 5   neither purpose.     Ordinarily, the administrative request for compassionate release
 6   submitted by a third party would not satisfy the exhaustion requirement. However, these
 7   circumstances are not ordinary. The request is from a family member of a quarantined
 8   prisoner during a pandemic and the letter is sufficiently specific and detailed for the warden
 9   to understand what is requested and to act. The intent and spirit of the FSA would be
10   frustrated if the letter were not deemed a request for administrative compassionate release.
11   Defendant’s requirement of exhausting his administrative remedies has been satisfied.
12          III. Extraordinary and Compelling Reasons
13          Defendant’s motion is based on his fear that he will suffer an adverse outcome due
14   to contracting the virus.1     Since Defendant has contracted COVID-19, the relevant
15   questions concern (1) the course of his illness, (2) the state of his health, (3) his prognosis,
16   and (4) the adequacy of the care and treatment being provided to him in BOP given his pre-
17   existing conditions. Neither side addressed these issues until the Court’s May 28, 2020
18   status conference. Counsel informed the Court that Defendant had a mild case of the virus
19   and has recovered. There is no evidence that the circumstances surrounding Defendant’s
20          1
               Defendant asserts, “[g]iven his underlying high-risk medical conditions, Mr.
     McCollough has a unique susceptibility and potential for severe symptoms from the fatal
21   COVID-19 virus while housed in a crowded facility with limited access to essential
     medical treatment.” (Doc. 97 at 1.) He further explains that his underlying conditions,
22   which put him at high risk, have been untreated while he has been waiting months for
     follow-up and treatment while in the Bureau of Prisons: “Mr. McCollough has uncontrolled
23   and untreated medical conditions that both weaken his immune system and may become
     life threatening given his positive Covid-19 testing and lack of follow-up on BOP specialist
24   referrals.” (Doc. 97 at 6.) The Government responds, “BOP has taken a proactive
     approach to protect inmates. More beds and more housing have accommodated a more
25   spread out living arrangement plan for the inmates. Telephone and email stations have been
     restricted as they are high touch locations. Most importantly, for asymptomatic or pre-
26   symptomatic inmates, officials describe them being isolated quickly to prevent them from
     transmitting the virus to others.” (Doc. 99 at 3.) Both sides acknowledge that Defendant
27   tested positive for COVID-19 nearly two weeks before bringing his motion but nonetheless
     argue about the Defendant’s chances of contracting the virus, a non-issue. The ineffective
28   measures that BOP has taken to prevent the spread of the virus, upon which the
     Government relies, are irrelevant.

                                                  -3-
      Case 2:15-cr-00336-DLR Document 103 Filed 05/29/20 Page 4 of 4



 1   health or treatment are extraordinary or compelling. Arguments that the test results may
 2   be inaccurate or that Defendant could suffer reinfection are not persuasive and the Court
 3   will not speculate about these possibilities.
 4          IT IS ORDERED that Defendant’s Motion to Reduce Sentence/Modify Judgment
 5   Pursuant To 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release/Home Confinement)
 6   (Doc. 97) is DENIED.
 7          Dated this 29th day of May, 2020.
 8
 9
10
11
                                                      Douglas L. Rayes
12                                                    United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     -4-
